DETAILED ACTION
In response to communication filed on 6/29/2022.
Claims 1-9 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: a user equipment receiving a bitmap that indicates one or more candidates of a transmission time interval (TTI) among a plurality of TTIs configurable in 14 symbols and that each of the one or more candidates of TTI are less than 14 symbols, and the user equipment blindly decodes a physical control channel in the one or more candidates based on the bitmap as specified in independent claims 1 and 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papasakellariou et al. (US Pub. 2016/0014751) discloses a UE receiving a bitmap associated with a number of TTIs that are equal to a first bitmap size, in which each element within the bitmap indicates whether a TTI is of a first type or a second type, the UE decoding a physical downlink control channel (PDCCH) of a first type or a second type depending upon the type of TTI [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412

/WALLI Z BUTT/Examiner, Art Unit 2412